Exhibit 10.1

EXECUTION VERSION

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 12, 2016 by and between INC Research Holdings, Inc., a Delaware
corporation (the “Company”), Avista Capital Partners II, L.P., a Delaware
limited partnership (“Avista”), Avista Capital Partners (Offshore) II, L.P., a
Bermuda exempted limited partnership, Avista Capital Partners (Offshore) II-A,
L.P., a Bermuda exempted limited partnership (collectively, the “Avista Funds”),
1829356 Ontario Limited, a corporation formed under the laws of the Province of
Ontario and wholly-owned subsidiary of Ontario Teachers’ Pension Plan Board
(“Teachers”), ACP INC Research Co-Invest, LLC, a Delaware limited liability
company (the “Avista Syndication Vehicle”), INC Research Mezzanine Co-Invest,
LLC, a Delaware limited liability company (the “Mezzanine Co-Invest Vehicle”)
(collectively, the “Sellers”).

Background

A. The Sellers collectively beneficially own 8,063,850 shares of the Company’s
Class A common stock, $0.01 par value per share (“Common Stock”);

B. The Sellers intend to sell in an underwritten public offering (the “Public
Offering”) a portion of their shares of Common Stock (such portion, the
“Underwritten Shares”);

C. The Sellers intend to sell to the Company, and the Company intends to
purchase from the Sellers, in a private, non-underwritten transaction, a portion
of the shares of Common Stock held by the Sellers at the price and upon the
terms and conditions provided in this Agreement (the “Repurchase”) if the
Sellers sell shares in the Public Offering within the time frames referenced
herein;

D. The Company intends to use cash on hand and borrowings from its revolving
credit agreement to complete the Repurchase;

E. The consummation of the Repurchase is contingent upon the consummation of the
Public Offering;

F. The members of the Board of Directors of the Company who are not affiliated
with the Sellers (the “Disinterested Directors”) deliberated outside of the
presence of the interested directors to determine whether to authorize and to
negotiate the terms of the Repurchase; and

G. The Disinterested Directors have unanimously approved the Repurchase and the
transactions that may be required in connection therewith.

THEREFORE, in consideration of the mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:



--------------------------------------------------------------------------------

Agreement

1. Repurchase.

(a) Subject to the satisfaction of the terms and conditions set forth herein,
each of the Sellers hereby agrees to sell, and the Company agrees to purchase
from each of them, the Repurchase Shares at the Per Share Purchase Price, each
of such terms as set forth on Schedule A hereto. At the Closing (as defined
below), subject to the satisfaction of the terms and conditions set forth
herein, each of the Sellers agrees to sell the Repurchase Shares to the Company,
and the Company hereby agrees to purchase each such Repurchase Share from each
of the Sellers at the Per Share Purchase Price.

(b) The obligations of the Sellers to sell and the Company to purchase the
Repurchase Shares shall be conditioned upon each of: (i) the execution of an
underwriting agreement by and among the Company, the Sellers and the underwriter
named therein related to the Public Offering (the “Underwriting Agreement”)
within four business days after the date hereof; and (ii) the closing of the
Public Offering immediately prior to the Repurchase pursuant to the Underwriting
Agreement no later than ten business days from the date of the Underwriting
Agreement.

(c) The closing of the Repurchase (the “Closing”) shall occur immediately after
the closing of the Public Offering, or at such other time or place after the
Public Offering as may be agreed upon by the Company and the Sellers. At the
Closing, the Sellers shall deliver to the Company or as instructed by the
Company duly executed stock powers relating to the Repurchase Shares, as
applicable, and the Company agrees to deliver to the Sellers an aggregate dollar
amount equal to the product of the Per Share Purchase Price and the total number
of Repurchase Shares by wire transfer of immediately available funds.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Sellers that:

(a) All consents, approvals, authorizations and orders necessary for the
execution, delivery and performance by the Company of this Agreement and for the
purchase and receipt of the Repurchase Shares to be purchased by the Company
hereunder, have been obtained; and the Company has full right, power and
authority to enter into this Agreement and to purchase and receive the
Repurchase Shares to be purchased by the Company hereunder.

(b) The Company is a corporation duly organized and existing under the laws of
the State of Delaware.

(c) This Agreement has been duly authorized, executed and delivered by the
Company.

(d) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the material terms or provisions of, or constitute
a default under any material indenture, material mortgage, material deed of
trust, material loan agreement or other material agreement or instrument to
which the Company or any of its subsidiaries is a party or by



--------------------------------------------------------------------------------

which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) violate any provision of the certificate of incorporation or by-laws, or
other organizational documents, as applicable, of the Company or (iii) violate
any applicable statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties; except, in the case of clauses (i) and
(iii), as would not reasonably be expected to have a material adverse effect on
the business, management, financial position or results of operations of the
Company and its subsidiaries, taken as a whole or the ability of the Company to
consummate the Repurchase (a “Material Adverse Effect”), in the case of each
such clause, after giving effect to any consents, approvals, authorizations,
orders, registrations, qualifications, waivers and amendments as will have been
obtained or made as of the date of this Agreement.

3. Sellers Representations. In connection with the transactions contemplated
hereby, each of the Sellers, severally and not jointly, represents and warrants
to the Company that:

(a) All consents, approvals, authorizations and orders necessary for the
execution and delivery by the Sellers of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by the Sellers hereunder, have been
obtained; and the Sellers have full right, power and authority to enter into
this Agreement and to sell, assign, transfer and deliver the Repurchase Shares
to be sold by the Sellers hereunder.

(b) This Agreement has been duly authorized, executed and delivered by each of
the Sellers.

(c) The sale of the Repurchase Shares to be sold by the Sellers hereunder and
the compliance by the Sellers with all of the provisions of this Agreement and
the consummation of the transactions contemplated herein will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, material mortgage, material
deed of trust, material loan agreement or other material agreement or instrument
to such Seller is a party or by which such Seller is bound or to which any of
the property or assets of such Seller is subject, or (ii) result in any
violation of the provisions of any (x) organizational or similar documents
pursuant to which the Sellers were formed or (y) any applicable statute or any
applicable order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Sellers or the property of the Sellers; except in
the case of clause (i) or clause (ii)(y), for such conflicts, breaches,
violations or defaults as would not impair in any material respect the
consummation of the Sellers’ obligations hereunder or would not have a Material
Adverse Effect upon the Sellers.

(d) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, the Sellers hold and will hold
valid title to the Repurchase Shares, and hold and will hold such Repurchase
Shares free and clear of all liens, encumbrances, equities or claims.

(e) The Sellers (either individually or each together with their advisors) has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the Repurchase. The Sellers have
had the opportunity to ask questions and receive answers concerning the terms
and conditions of the Repurchase as they have



--------------------------------------------------------------------------------

requested. The Sellers have received all information that it believes is
necessary or appropriate in connection with the Repurchase. The Sellers
acknowledge that the Sellers have not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the Company,
whether or not any such representations, warranties or statements were made in
writing or orally, except as expressly set forth for the benefit of the Sellers
in this Agreement.

4. Termination. This Agreement shall automatically terminate and be of no
further force and effect in the event that any of the conditions in paragraph
1(b) of this Agreement is not satisfied.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile or
electronic mail to the recipient. Such notices, demands and other communications
will be sent to the address indicated below:

To the Company:

INC Research Holdings, Inc.

3201 Beechleaf Court, Suite 600

Raleigh, North Carolina 27604

Attention: General Counsel

Facsimile No: (919) 334-3666

With a copy to (which shall not constitute notice):

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention: Donald R. Reynolds, Esq.

Facsimile No: (919) 781-4865

To any Avista Funds:

Avista Capital Holdings, L.P.

65 East 55th Street

New York, New York 10022

Attention: Ben Silbert, Esq.

Facsimile No.: (212) 593-6901

With a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Faiza Rahman, Esq.

Facsimile No: (212) 310-8007



--------------------------------------------------------------------------------

To Teachers:

Ontario Teachers’ Pension Plan Board

5650 Yonge Street, 8th Floor

Toronto, Ontario M2M 4H5

Attention:  Terry Woodward

Stephen Solursh, Esq.

Facsimile: (416) 730-3771

With a copy to (which shall not constitute notice):

John Groenewegen

Osler, Hoskin & Harcourt LLP

100 King Street West, 1 First Canadian Place, Suite 6100, P.O. Box 50

Toronto Ontario M5X 1B8

Canada

Fax: (416)-862-6666

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. If any term or other provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

(c) No Prior Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) among the parties hereto with respect
to the subject matter hereof.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other parties. This
Agreement shall be binding upon and inure solely to the benefit of the Sellers
and the Company and their respective successors and permitted assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement.



--------------------------------------------------------------------------------

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties hereto and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS
TRANSACTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each of the parties to this Agreement
(i) irrevocably submits to the personal jurisdiction of any state or federal
court sitting in Wilmington, Delaware, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, in any suit, action or
proceeding relating to or arising out of, under or in connection with this
Agreement, (ii) agrees that all claims in respect of such suit, action or
proceeding, whether arising under contract, tort or otherwise, shall be brought,
heard and determined exclusively in the Delaware Court of Chancery (provided
that, in the event that subject matter jurisdiction is unavailable in that
court, then all such claims shall be brought, heard and determined exclusively
in any other state or federal court sitting in Wilmington, Delaware),
(iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, and
(iv) agrees not to bring any action or proceeding relating to or arising out of,
under or in connection with this Agreement in any other court, tribunal, forum
or proceeding. Each of the parties to this Agreement waives any defense of
inconvenient forum to the maintenance of any action or proceeding brought in
accordance with this paragraph. Each of the parties to this Agreement agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Remedies. The parties hereto agree and acknowledge that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(i) Amendment and Waiver. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Sellers and the Company.



--------------------------------------------------------------------------------

Any waiver, permit, consent or approval of any kind or character on the part of
any such holders of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. The failure of any party hereto to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of any party thereafter to enforce each and every such provision. No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

(j) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(k) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

(l) Each of the Company and the Sellers shall bear their own expenses (other
than reasonable fees of counsel, which shall be borne by the Company) in
connection with the drafting, negotiation, execution and delivery of this
Agreement.

[Signatures appear on following pages.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

Company: INC RESEARCH HOLDINGS, INC. By:  

/s/ Christopher L. Gaenzle

Name:   Christopher L. Gaenzle Title:  Chief Administrative Officer, General
Counsel and Secretary

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Sellers: AVISTA CAPITAL PARTNERS II, L.P. By:  

Avista Capital Partners II GP, LLC

its General Partner

By:  

/s/ David Burgstahler

Name:     David Burgstahler Title:     Authorized Representative AVISTA CAPITAL
PARTNERS (OFFSHORE) II, L.P. By:  

Avista Capital Partners II GP, LLC

its General Partner

By:  

/s/ David Burgstahler

Name:     David Burgstahler Title:     Authorized Representative AVISTA CAPITAL
PARTNERS (OFFSHORE) II-A, L.P. By:  

Avista Capital Partners II GP, LLC

its General Partner

By:  

/s/ David Burgstahler

Name:     David Burgstahler Title:     Authorized Representative ACP INC
RESEARCH CO-INVEST, LLC By:  

Avista Capital Partners II GP, LLC

its Manager

By:  

/s/ David Burgstahler

Name:     David Burgstahler Title:     Authorized Representative INC RESEARCH
MEZZANINE CO-INVEST, LLC By:  

Avista Capital Partners II GP, LLC

its Manager

By:  

/s/ David Burgstahler

Name:     David Burgstahler Title:     Authorized Representative



--------------------------------------------------------------------------------

Sellers: (continued) 1829356 ONTARIO LIMITED By:  

/s/ Terry Woodward

Name:     Terry Woodward Title:     Authorized Signatory

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

To Stock Repurchase Agreement

Dated August 12, 2016

The “Repurchase Shares” means 1,500,000 shares of Common Stock.

The “Per Share Purchase Price” for each Repurchase Share shall be equal to
$43.00 per share.